Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 31 August 2021, has been entered and the Remarks therein, filed 22 November 2021, are fully considered here.

Status of Claims
Claims 1-4 and 6-14 are pending.
	Claims 1-4 and 6-14 are rejected.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy of TAIWAN 108125874, 07/22/2019, was filed on 15 April 2020.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
	Claims 1-4 and 6-14 have the effective filing date of 22 July 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 November 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
It is noted that Non-patent literature (NPL) citation #1 on the IDS received 24 December 2020 was not considered, because no copy had been provided. However, Applicant provided said copy and listed it on the IDS submitted 22 November 2021, which is considered in its entirety.

Drawings
	The objection to the drawings received 26 December 2019, cited in the Non-Final Office Action mailed 31 August 2021, is withdrawn in view of Applicants' amendment received 22 November 2021.
An amendment to the specification that remedies the discrepancy between the cited Figure numbers in the specification and the Figure numbering on the drawing was filed to overcome the objection to the drawings. The drawings are accepted.

Claim Objections
	The objection to Claim 9, in the Non-Final Office Action mailed 31 August 2021, is withdrawn in view of Applicants' amendment received 22 November 2021, in which the cited claim was amended.

Claim Rejections - 35 U.S.C. § 112
The rejection of Claims 1-14 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 31 August 2021, is withdrawn in view of Applicants’ amendment received 22 November 2021, in which the cited claims were amended or canceled.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-4 and 6-14 are rejected under 35 U.S.C. §103 as being unpatentable over Cani et al. (U.S. Patent Application Publication No. 2015/0306152 A1) in view of Lin et al. (U.S. Patent Application Publication No. 2018/0055905 A1; Pub. Date: Mar. 1, 2018), Apte et al. (U.S. Patent Application Publication No. 2016/0319358 A1), Chen et al. (Chinese Patent Application Publication No. CN104886495A; Pub. Date: 2015-09-09; see English machine translation (EngMT) as NPL for page and para. citations), and Depommier et al. ((2019 July 1) Nature Med. Lett. 25: 1096-1103).
[All references cited in the Non-Final Office Action mailed 31 August 2021.]
[This rejection cited in the Non-Final Office Action mailed 31 August 2021.]

Cani et al. addresses some of the limitations of claims 1, 9 and 12. 
Regarding claims 1, 9 and 12, Cani et al. shows a composition comprising an effective amount of Akkermansia muciniphila for treating or for use in treating a metabolic disorder (pg. 4, para. [0046]). The described invention also relates to a pharmaceutical composition comprising an effective amount of Akkermansia muciniphila (pg. 4, para. [0056]). The composition, the pharmaceutical composition or the medicament further comprises a prebiotic (pg. 7, para. [0097]). Examples of prebiotics include, minimally, fructooligosaccharides and galactooligosaccharides (pg. 7, para. [0098] [Claim 1- contacting the A. muciniphila with an effective amount of a prebiotic composition] [Claims 9 and 12- a (the) prebiotic composition]). 
Among the modifications induced by prebiotic treatment of obese mice is a considerable alteration of the gut microbiota composition, characterized by, minimally, increased abundance of Bifidobacterium spp., and of Akkermansia muciniphila (pg. 1, para. [0009] [Claim 1- A method of promoting growth of Akkermansia muciniphila] [Claim 9- for promoting growth of Akkermansia muciniphila]). 
A method of the described invention comprises administration of Akkermansia muciniphila to a subject which increases satiety in said subject, thereby inducing durable weight loss in the subject, thereby treating obesity related metabolic disorders (pg. 9, para. [0119]). A. muciniphila treatment reduced body weight and improved body composition (i.e., fat mass/lean ratio) (pg. 13, para. [0161] thru pg. 14, cont. para. [0161] [Claim 12- A method of reducing the fat mass in an obese subject]).
	
	Cani et al. further teaches that examples of bacterial probiotic strains or species
that may be used in the described invention include, but are not limited to, minimally, Bifidobacterium, Streptococcus (pg. 6, para. [0088] [per instant claim 2]). Examples of fungal probiotic strains or species, preferably yeast probiotic strains or species, that may be used in the described invention include, but are not limited to, minimally, Saccharomyces (pg. 7, para. [0090] per instant claim 2]).

Cani et al. does not show: 1) a Musa ferment [Claims 1, 9 and 12]; 2) the prebiotic composition comprises oligosaccharides selected from the group consisting of xylooligosaccharides, isomaltooligosaccharides, and combinations thereof [Claims 1, 9 and 12]; 3) the Musa ferment is obtained by a first fermentation and a second fermentation of a mixture of Musa fruit flesh and water, wherein the first fermentation is carried out with Streptococcus thermophilus and Saccharomyces cerevisiae, and the second fermentation is carried out with Acetobacter aceti [Claim 2]; 4) the mixture of the Musa fruit flesh and water is prepared by mixing the Musa fruit flesh and water at a weight ratio ranging from 1: 1 to 1 :20 [Claim 3]; 5) 0.1 % to 0.4% (w/v) of the S. thermophilus and 0.2% to 0.5% (w/v) of the S. cerevisiae are inoculated in the first fermentation, and 2% to 5% (w/v) of the A. aceti is inoculated in the second fermentation [Claim 4]; 7) the prebiotic composition further comprises a sugar alcohol [Claims 6, 9 and 12]; 8) the oligosaccharides are xylooligosaccharides, and the sugar alcohol is lactitol [Claims 7, 10, and 13]; 9) the weight ratio of the Musa ferment, the xylooligosaccharides, and the lactitol is 3-5: 2-4: 2-4 [Claims 8, 11 and 14]; and 10) reducing the waist circumference in an obese subject [Claim 12]).

Lin et al. addresses some of the limitations of claims 1, 4, 9 and 12, and the limitations of claims 2 and 3.
Regarding claims 1, 9 and 12, Lin et al. shows a banana fermentation product (pg. 2, para. [0023]). Banana is a plant and belongs to the family Musaceae (pg. 1, para. [0003] [Claims 1, 9 and 12- a Musa ferment]).
Regarding claims 2 and 4, in one embodiment of the present invention, 100 g banana pulp was mixed with 100 g distilled water to provide a banana pulp juice, which is used as an empty medium. The empty medium was sterilized by pasteurization, and then Streptococcus thermophilus and Saccharomyces cerevisiae were inoculated therein. The mixture thus obtained was subjected to a pre-fermentation. After the pre-fermentation was complete, Acetobacter aceti was added directly thereto, followed by a post-fermentation, to provide a banana fermentation product of the described invention (pg. 2, para. [0024]).
Regarding claim 3, in the preferable embodiment of the described invention, a banana pulp was mixed with distilled water by a ratio ranging from 1: 0.8 to 1: 1.2 (banana pulp: distilled water) (pg. 2, para. [0024]).

Lin et al. further teaches that the banana fermentation product of the described invention is effective in anti-oxidation, increasing the amount of probiotics in the intestinal tract, reducing the amount of bad bacteria in the intestinal tract, and relieving constipation symptoms. The banana fermentation product of the described invention can further be used for providing an edible composition or a pharmaceutical composition (Abstract).

Apte et al. addresses some of the limitations of claims 1, 9 and 12, and the limitations of claims 6, 7, 10 and 13.
Apte et al. shows probiotic compositions of probiotic-based therapies which can be naturally or synthetically derived (pg. 18, para. [0129]). In examples of probiotic therapies, probiotic compositions can comprise components of one or more of the identified taxa of microorganisms (e.g., as described in sections 1.4.1 through 1.4.7 above) provided at specific dosages (pg. 18, para. [0128]). In some embodiments, notifications can be provided to an entity, wherein the entity is able to administer the therapeutic measure suitable for a subject (pg. 21, para. [0158]). A method of the described invention can be used to promote targeted therapies to subjects suffering from, minimally, obesity (pg. 2, para. [0017] [nexus to Cani et al.] [treat obesity]). Microorganism agents that can be used in probiotic therapies can include, minimally, Akkermansia muciniphila (pg. 18, para. [0129] [nexus to Cani et al.] [A. muciniphila])
Regarding claims 1, 6, 7, 9, 10, 12 and 13, the described therapies can include one or more consumables, e.g., nutritional supplements, such as prebiotics. Among the prebiotics suitable for treatment include, minimally, xylooligosaccharides, isomaltooligosaccharides, and lactitol (pg. 18, para. [0130]). Prebiotic therapies can be configured to upregulate microorganism populations or subpopulations (pg. 17, para. [0121] [Claims 6, 9 and 12- a sugar alcohol] [Claims 9 and 12- oligosaccharides and a sugar alcohol] [Claim 1, 7, 9, 10 and 12- oligosaccharides are xylooligosaccharides or isomaltooligosaccharides and the sugar alcohol is lactitol]).

Chen et al. provides support for incorporating the Musa ferment, shown by Lin et al., into: 1) a prebiotic composition; and 2) a method for treating an obese subject, both shown by Cani et al. and Apte et al., by way of addressing the limitations of claims 1, 9 and 12. Chen et al. also provides support for combining the components of the prebiotic composition in specific amounts, by way of addressing the limitations of claims 8, 11 and 14.
Regarding claims 1, 9 and 12, Chen et al. shows preparation of a probiotic fermented banana puree (pg. 1, Abstract [nexus to Lin et al.] [a Musa ferment] [nexus to Cani et al. and Apte et al.] [a probiotic composition]). Adding fructo-oligose accounts for 7% of the weight of the banana puree (pg. 2, line 4 [nexus to Cani et al.] [prebiotic composition]). Banana can be used to prevent obesity (pg. 2, para. (2), Background technology [nexus to Cani et al. and Apte et al.] [treat obesity]).
Regarding claims 8, 11 and 14, fructo-oligose accounts for 7% of the weight of the banana puree, pectin accounts for 3% of the weight of the banana puree, and the composite probiotic fermenting agent as lyophilized powder accounts for 0.01% of the weight of the banana puree (pg. 2, lines 1-7 [ratio of Musa component to prebiotic component]).

Chen et al. further teaches that three different probiotic bacteria (i.e., Bifidobacterium bifidum, B. infantis, and B. longum) are fermented separately and then combined in a specific amount ratio to produce the fermented banana puree (pg. 4, Section 1 thru pg. 5, Section 2.2.1 [nexus to Lin et al.] [separate fermentation reactions]).

Depommier et al. addresses some of the limitations of claim 12, and provides support for expecting that an outcome of the treatment of obesity (which, necessarily, involves body weight or mass loss), by increasing the abundance of Akkermansia muciniphila, as shown by Cani et al. and Apte et al., would result in a reduction in the waist circumference of the subject receiving the treatment.
Depommier et al. teaches that studies have provided evidence for the negative correlation between Akkermansia muciniphila abundance and overweightness and obesity. The described study involves the oral supplementation of A. muciniphila bacteria for three months to overweight/obese insulin-resistant volunteers (pg. 1096, column 1, Abstract [nexus to Cani et al.] [treat obesity with A. muciniphila]).
	Regarding claim 12, administration of pasteurized A. muciniphila decreases body weight, fat mass and hip circumference. Waist circumference was decreased by approximately 1.56cm (pg. 1101, column 1, para. 1).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for promoting growth of Akkermansia muciniphila, and the method of reducing body weight in an obese subject comprising, respectively, contacting or administering a prebiotic composition, as shown by Cani et al., by: 1) adding a Musa ferment to the prebiotic composition [Claims 1, 2, 3, 4, 9 and 12]; and 2) by adding oligosaccharides xylo- or isomalto- oligosaccharides and lactitol as prebiotic components [Claims 1, 6, 7, 10 and 13], as shown by Lin et al. and Apte et al., with a reasonable expectation of success. Lin et al. shows a Musa ferment increases the amount of probiotics in the intestinal tract and can be used in various treatment regimens, and Apte et al. shows a prebiotic composition comprising xylo- and/or isomalto- oligosaccharides and lactitol which can be used in combination with A. muciniphila to treat obesity. Apte et al. teaches that prebiotic therapies upregulate microorganism populations (pg. 17, para. [0121]).  Cani et al. shows a composition comprising A. muciniphila and oligosaccharides as a prebiotic component for treating obesity by reducing fat mass (MPEP 2143 (I)(A)).
It would have been further obvious to have combined the cited references in order to devise a method of promoting growth of Akkermansia muciniphila, because Cani et al. shows that prebiotics increase the abundance of A. muciniphila (pg. 1, para. [0009]), Apte et al. also teaches that prebiotics upregulate microorganism populations (pg. 17, para. [0121]), and Lin et al. shows that banana fermentation products (i.e., Musa ferment) may increase the amount of probiotics (Abstract).  That is, collectively, the references show a method of promoting the growth of Akkermansia muciniphila.
In addition, Cani et al. shows that the other bacterial probiotic strains can be used in the described inventive composition, including Streptococcus and Saccharomyces, which are two of the three microbial strains used to ferment the Musa fruit flesh, as shown by Lin et al. Therefore, it would have been obvious to have added the Musa ferment, shown by Lin et al., to the A. muciniphila composition, shown by Cani et al., because it would be akin to adding more of same, with regard to the bacteria contained within the Musa ferment (MPEP 2144.04 (IV)(A)), and one of ordinary skill in the art would have reasonably expected that the microbial strains, in the Musa ferment shown by Lin et al., would have provided the same probiotic benefits when added to the composition of Cani et al., which already comprises the same probiotic microbes (MPEP 2143 (I)(A)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Chen et al. shows that the Musa ferment, shown by Lin et al., can be combined with oligosaccharides and a probiotic, fermentative microbe, as shown by Cani et al., to produce a composition which can be used to treat obesity. In addition, Chen et al. incorporates three Bifidobacterium probiotic strains into the described banana ferment puree, which is the same genus of probiotic bacterium that can be incorporated into the A. muciniphila composition, shown by Cani et al. Therefore, there is a motivation to combine A. muciniphila, a Musa ferment, and a prebiotic, such as oligosaccharides, together into one composition, in order to optimize and/or improve a treatment regimen for treating obesity (MPEP 2143 (I)(A,C,D,G)).
It would have been further obvious to have: 1) incorporated the fermentation strains of S. thermophilus, S. cerevisiae, and A. aceti into the Musa ferment in specific weight/volume ratios, and as two separate fermentation steps [Claims 2 and 4]; and 2) produced a prebiotic composition comprising Musa ferment, xylooligosaccharides, and lactitol in a specific weight ratio [Claims 8, 11 and 14], with a reasonable expectation of success, because Chen et al. shows three separate fermentation reactions for the preparation of a probiotic starter, which are all combined in a specific ratio (i.e., 200ml of each of the three probiotic culture media) for use in preparing the fermented banana puree. In addition, the repetition of steps (e.g., a first and a second fermentation) is prima facie obvious, barring a showing of criticality for the claimed limitation(s) (MPEP 2144.04 (VI)(B)). Chen et al. also shows that the banana puree contains the banana pulp or fruit flesh, the oligosaccharide fructo-oligose, and other ingredients in a specific ratio based on their percentage of the banana puree (pg. 2, lines 1-7).  Therefore, it would have been obvious to one of ordinary skill in the art to have used routine optimization to have determined the optimum w/v ratio of S. thermophilus, S. cerevisiae, and A. aceti in the Musa ferment, barring a showing of criticality for the claimed limitation(s), in order to provide a Musa ferment with the desired characteristics or properties, (MPEP 2144.05 (II)(A) and (III)(A)).
Similarly, it would have been obvious to one of ordinary skill in the art to have used routine optimization to have determined the optimum weight ratio of Musa ferment to xylooligosaccharides and lactitol, in order to provide a composition or combination of those components with the desired characteristics or properties, barring a showing of criticality for the claimed limitations (MPEP 2144.05 (II)(A) and (III)(A)).
One of ordinary skill in the art would have been motivated to have made those modifications, because one of ordinary skill in the art of therapeutic production would be motivated to produce an optimum combination or composition including Musa ferment, xylooligosaccharides, and lactitol for medicinal applications, because Lin et al. teaches that the banana fermentation product of the present invention is effective in a number of different treatment regimens, and increases the amount of probiotics in the intestinal tract (Abstract). The banana fermentation product of the present invention can further be used for providing an edible composition or a pharmaceutical composition. In addition, Chen et al. teaches that a composition containing a fermented banana puree can treat obesity.
It would have been further obvious to have administered the prebiotic composition, which can promote the growth of Akkermansia muciniphila, to an obese subject in order to reduce the waist circumference of said subject [Claim 12], because Cani et al., Apte et al. and Chen et al. all show that the combination of A. muciniphila and a prebiotic composition effectively treats obesity, e.g., by reducing body weight or mass (which, by definition, signifies the treatment of obesity). Therefore, it would have been obvious to one of ordinary skill in the art of analyzing weight loss regimens to have expected that the waist circumference of obese subjects being treated with said prebiotic composition to have been reduced as a as a component of overall body weight or mass reduction (MPEP 2143 (I)(A) and (MPEP 2144 (I)). Recall that Cani et al. teaches that prebiotic compositions, in general, increase the abundance of A. muciniphila in the gut.
On the other hand, Depommier et al. shows that the administration of A. muciniphila alone reduces the waist circumference in obese subjects. Therefore, one of ordinary skill in the art would have expected that the administration of a prebiotic, which promotes the growth of A. muciniphila, as taught by Cani et al., would have further increased waist circumference reduction activity beyond that which results from administration of A. muciniphila alone (MPEP 2143 (I)(A). 
One of ordinary skill in the art would have been motivated to have made that modification, because one of ordinary skill in the art of obesity treatment would have been motivated to have administered a prebiotic combination or prebiotic composition, by way of optimizing or improving an obesity treatment regimen, such as one including Musa ferment, xylooligosaccharides, and lactitol, in order to augment the body weight or mass reduction that results from administration of A. muciniphila alone, and/or the presence of an abundance of A. muciniphila in the intestinal tract.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 6-13, filed 22 November 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejection, have been fully considered, but they are not persuasive.

1. Applicant remarks (pg. 7, para. 2 and 3) that Cani only discloses that A. muciniphila may be co-administered with prebiotics, but fails to disclose either a Musa ferment or xylooligosaccharides and/or isomaltooligosaccharides. Therefore, a person of ordinary skill in the art would not have been motivated to use Musa ferment in combination, with xylooligosaccharides and/or isomaltooligosaccharides as a prebiotic composition for promoting the growth of A. muciniphila. Lin only discloses that banana fermentation products may increase the amount of probiotics (that is, Lactobacillus) in the intestinal tract, but fails to disclose or teach either A. muciniphila or xylooligosaccharides and/or isomaltooligosaccharides. Therefore, a person of ordinary skin in the art would not have been motivated to combine Musa ferment with xylooligosaccharides and/or isomaltooligosaccharides to arrive at the claimed prebiotic composition, and would not have reasonably expected that such combination could be used for promoting the growth of A. muciniphila.
However, in response to Applicant, it is well known that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As Applicant describes Cani et al. shows that A. muciniphila may be co-administered with prebiotics which increase the abundance of A. muciniphila (pg. 1, para. [0009]). Lin et al. shows that banana fermentation products (i.e., Musa ferment) may increase the amount of probiotics, i.e., has the same biological effect as a prebiotic. In addition, Apte et al. teaches that microorganism agents which can be used in probiotic therapies (in order to treat obesity) can include Akkermansia muciniphila, and that said therapies may include prebiotics, such as xylooligosaccharides. Cani et al. shows that prebiotics increase the abundance of A. muciniphila (pg. 1, para. [0009]), Apte et al. also teaches that prebiotics upregulate microorganism populations (pg. 17, para. [0121]), and Lin et al. shows that banana fermentation products (i.e., Musa ferment) may increase the amount of probiotics (Abstract). That is, collectively, the references show a method of promoting the growth of Akkermansia muciniphila.  Therefore, the references collectively show the subject matter of claims 1, 9 and 12, in part or in their entirety.

2. Applicant remarks (pg. 8, para. 2 and pg. 9, para. 1) that according to Example 1 and paragraph [0040] of the present application, Example 1 focusses six candidate prebiotics (including xylooligosaccharides, isomaltooligosaccharides, lactitol, inulin, fructooligosaccharide, and the Musa ferment) on the growth of A. muciniphila; wherein inulin and fructooligosaccharides have been known to promote the growth of Lactobacillus and Bifidobacteria, respectively. However, according to the results of Example 1, neither inulin nor fructooligosaccharide has effects on promoting the growth of A. muciniphila, which means that "not any' prebiotics beneficial for Lactobacillus (such as fructooligosaccharides and inulin can effectively promote the growth of A. muciniphila and demonstrates the unpredictability of the fields of biology and medicine. Therefore, in light of the unpredictability of the fields of biology and medicine, Cani's and Lin's disclosure would not have motivated a person of ordinary skill in the art to modify or change as proposed to obtain the prebiotic composition comprising the Musa ferment, and xylooligosaccharides and/or isomaltooligosaccharides with a reasonable expectation of success, especially for promoting the growth of A. muciniphila.
However, in response to Applicant, again, Cani et al. shows that prebiotics increase the abundance of A. muciniphila (pg. 1, para. [0009]), Apte et al. also teaches that prebiotics upregulate microorganism populations (pg. 17, para. [0121]), and Lin et al. shows that banana fermentation products (i.e., Musa ferment) may increase the amount of probiotics (Abstract).  That is, collectively, the references show a method of promoting the growth of Akkermansia muciniphila. The references teach the subject matter of claims 1, 9 and 12, in part or in their entirety, are rejected over the combination of Cani et al., Lin et al., and Apte et al., not just Cani et al. and Lin et al.

3. Applicant remarks (pg. 9, para. 2) that Apte only discloses that A. muciniphila may be one of the microorganism agents that can be used in probiotic therapies, but fails to disclose or teach that growth of A. muciniphila may be promoted by letting contact with a prebiotic composition comprising the Musa ferment, and xylooligosaccharides and/or isomaltooligosaccharides. Apte only exemplarily discloses various components that may be added to the probiotic therapies with a desirable effect, but fails to specifically disclose or teach how many and which components should be selected and included in a composition to achieve what desirable effects.
However, in response to Applicant, as noted above, Cani et al., Lin et al., and Apte et al. show the subject matter of claims 1, 9 and 12, in part or in their entirety, and Chen et al. shows why one of ordinary skill in the art would be motivated to combine the various components of Akkermansia muciniphila bacteria, Musa ferment and a prebiotic selected from the group consisting of xylooligosaccharides, isomaltooligosaccharides and combinations thereof, and why one would do so in order to treat an obese subject. In addition, Cani et al. shows that prebiotics increase the abundance of A. muciniphila (pg. 1, para. [0009]), Apte et al. also teaches that prebiotics upregulate microorganism populations (pg. 17, para. [0121]), and Lin et al. shows that banana fermentation products (i.e., Musa ferment) may increase the amount of probiotics (Abstract).  That is, collectively, the references show a method of promoting the growth of Akkermansia muciniphila. It is well known that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

4. Applicant remarks (pg. 10, para. 2 and pg. 11, para. 2) that Chen only discloses that probiotic fermented banana puree may have the effects of "nourishing the function of intestinal canal’ but fails to disclose or teach how to nourish the intestinal canal by the probiotic fermented banana puree. Depommier only discloses that A. muciniphila may be used for overweight and obese human, but fails to disclose or teach that growth of A. muciniphila may be promoted by letting contact with a prebiotic composition comprising the Musa ferment, and xylooligosaccharides and/or isomaltooligosaccharides (Remarks, pg. 11, para. 2).
However, in response to Applicant, Cani et al., Lin et al., and Apte et al. show the subject matter of claims 1, 9 and 12, in part or in their entirety, and Chen et al. shows why one of ordinary skill in the art would be motivated to combine the various components of Akkermansia muciniphila bacteria, Musa ferment and a prebiotic selected from the group consisting of xylooligosaccharides, isomaltooligosaccharides and combinations thereof, and why one would do so in order to treat an obese subject. Depommier et al. was cited to address one of the limitations of claim 12 (i.e., waist circumference reduction). In summary, Cani et al. shows that prebiotics increase the abundance of A. muciniphila (pg. 1, para. [0009]), Apte et al. also teaches that prebiotics upregulate microorganism populations (pg. 17, para. [0121]), and Lin et al. shows that banana fermentation products (i.e., Musa ferment) may increase the amount of probiotics (Abstract).  That is, collectively, the references show a method of promoting the growth of Akkermansia muciniphila.

5. Applicant remarks (pg. 12, para. 2) that the results achieved by the present application are unexpected. Some of the effects resulted from having appropriate or increased amount of A. muciniphila in the intestinal tract, such as reducing chronic inflammation and alleviating cardiovascular diseases and aging-associated diseases are not taught by or expected from the combination of Cani's, Lin's, Apte's, Chen's and Depommier's disclosure.
However, in response to Applicant, it is noted that the features upon which Applicant relies above are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651  

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631